DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed 10/28/2019 (see excerpt): 

    PNG
    media_image1.png
    324
    561
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahara et al. (US 2011/0156504) in view of Kataoka et al. (US 2020/0232457) and Nakaguro et al. (EP 0748025 A2).
Regarding claim 1, Kurahara teaches an electric motor (100) comprising: 
a stator (3); and 

the stator (3) including a first tooth (12), 
a second tooth (12; all teeth are labeled with same number), 
a first winding (6) wound around the first tooth (12) by concentrated winding, 
a second winding (6; all the winding/coil are labeled with same number) wound around the second tooth (12) by concentrated winding, 

    PNG
    media_image2.png
    348
    342
    media_image2.png
    Greyscale

a first thermal conduction material (8) held between the first winding (6) and the second winding (6) and to conduct heat of the first winding (6) to the component (1, 2; [0016]), and 
a second thermal conduction material (8) held between the first winding (6) and the second winding (6) and to conduct heat of the second winding (6) to the component (1, 2; [0016]), 
wherein the first thermal conduction material (8) is wound around the first winding (6), 

the first thermal conduction (8) sheet is held between the component (1, 2) and the first winding (6) in a deformed state (molded), and 
the second thermal conduction (8) sheet is held between the component (1, 2) and the second winding (6) in a deformed state (molded).
Note: all the coils, teeth, thermal conduction material are the same shape.
Kurahara fails to teach wherein a component is a metal component.
Kataoka teaches wherein a component is a metal component ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kurahara to incorporate Kataoka teaching wherein a component is a metal component, for the advantages of excellent heat radiation effect.
Kurahara in view of Kataoka fails to teach wherein a first and second thermal conduction material are a resin sheet.
Nakaguro teaches wherein a first and second thermal conduction material (2) are a resin sheet (FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kurahara in view of Kataoka to incorporate Nakaguro teaching wherein a first and second thermal conduction material are a resin sheet, for the advantages of easy folding and easy manufacturing of the resin sheet between the core and coil.
Regarding claim 2/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara in view of Kataoka fails to teach wherein the stator includes a first split core and a second split core.
Nakaguro further teaches wherein the stator includes a first split core and a second split core (1; FIG 1C),
the first split core (1) includes
the first tooth (3), and
the first winding (8) wound around the first tooth (3), and
the second split core (1) includes
the second tooth (3), and
the second winding (8) wound around the second tooth (3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kurahara in view of Kataoka to incorporate Nakaguro teaching the first and second split cores, for the advantages of allowing the insulation sheet to be wrapped around the split cores.
Regarding claim 3/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara in view of Kataoka fails to teach the stator includes a connecting portion, and
the first split core is rotatable connected to the second split core via the connecting portion.
Nakaguro teaches the stator (FIG 1A) includes a connecting portion, and
the first split core (1) is rotatable connected to the second split core (1) via the connecting portion (FIG 4).


    PNG
    media_image3.png
    636
    547
    media_image3.png
    Greyscale

Regarding claim 4/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara further teaches wherein the first thermal conduction sheet (8) is held between the metal component (1, 2) and the first winding (6) in an elastically 
Regarding claim 5/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara further teaches wherein the first thermal conduction sheet (8) is held between the metal component (1, 2) and the first winding (6) in a plastically deformed state ([0046] of applicant’s specification defines plastically deformed state as the thermal conduction sheet held around the whole coil).
Regarding claim 6/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara further teaches wherein the first thermal conduction sheet (8) is held between the first winding (6) and the second winding (6) in a deformed state (molded).
Regarding claim 7/6, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 6. Kurahara further teaches wherein the second thermal conduction sheet (8) is held between the first winding (6) and the second winding (6) in an elastically deformed state ([0043] of applicant’s specification defines elastically deformed state as the thermal conduction sheet held on the coil end).
Regarding claim 8/6, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 6. Kurahara further teaches wherein the second thermal conduction sheet (8) is held between the first winding (6) and the second winding (6) in an elastically deformed state ([0046] of applicant’s specification defines plastically deformed state as the thermal conduction sheet held around the whole coil).
Regarding claim 9/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara further teaches wherein at least a part of the metal component (1, 2) is exposed outside the electric motor (100).
Regarding claim 11/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara further teaches wherein the metal component (1, 2) is a metal frame covering the stator (3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurahara et al. (US 2011/0156504) in view of Kataoka et al. (US 2020/0232457) and Nakaguro et al. (EP 0748025 A2) as applied to claim 1 above, and further in view of Aso et al. (US 2016/0036279).
Regarding claim 12/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara in view of Kataoka and Nakaguro fails to disclose an air conditioner comprising:
an indoor unit; and
an outdoor unit connected to the indoor unit,
at least one of the indoor unit or the outdoor unit including the electric motor.
Aso teaches an air conditioner (100) comprising:
an indoor unit (200); and
an outdoor unit (300) connected to the indoor unit (200; FIG 8),
at least one of the indoor unit (200) or the outdoor unit (300) including the electric motor (70a, 70b).

an outdoor unit connected to the indoor unit, at least one of the indoor unit or the outdoor unit including the electric motor. It is widely known and obvious to one of ordinary skill in the art to use electric motors to operate the fans of an air conditioner.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurahara et al. (US 2011/0156504) in view of Kataoka et al. (US 2020/0232457) and Nakaguro et al. (EP 0748025 A2) as applied to claim 1 above, and further in view of Nishimura et al. (US 2002/0079761).
Regarding claim 13/1, Kurahara in view of Kataoka and Nakaguro was discussed above in claim 1. Kurahara in view of Kataoka and Nakaguro fails to disclose a vacuum cleaner comprising:
a dust chamber; and
an electric blower to generate suction force and send dust to the dust chamber,
the electric blower including the electric motor.
Nishimura teaches a vacuum cleaner (FIG 10) comprising:
a dust chamber (48); and
an electric blower (43) to generate suction force and send dust to the dust chamber (48),

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kurahara in view of Kataoka and Nakaguro to incorporate Nishimura to teach a vacuum cleaner comprising: a dust chamber; and an electric blower to generate suction force and send dust to the dust chamber, the electric blower including the electric motor. The use of an electric motor in a vacuum machine is an obvious choice to one of ordinary skill in the art, as it is widely known to use motors to operate various different parts in a vacuum machine.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaguro et al. (EP 0748025 A2) in view of Kurahara et al. (US 2011/0156504) and Kataoka et al. (US 2020/0232457).
Regarding claim 14, Nakaguro teaches a method for producing an electric motor including a first split core (1) including a first winding (8), a second split core (1) including a second winding (8), a first insulation sheet (2), and a second insulation sheet (2), the method comprising: 
producing the first split core (1) and the second split core (1); 
winding the first insulation sheet (2) around the first winding (8) and winding the second insulation sheet (2) around the second winding (8); 

Nakaguro fails to teach a component covering the first split core and the second split core, a first thermal conduction sheet to conduct heat, and a second thermal conduction sheet to conduct heat,
disposing the first split core and the second split core in the component so that the first thermal conduction sheet and the second thermal conduction sheet come in contact with the component in a deformed state.
Kurahara teaches a component (1, 2) covering the core (3), a first thermal conduction material (8) to conduct heat, and a second thermal conduction material (8) to conduct heat,
disposing the core (3) in the component (1, 2) so that the first thermal conduction material (8) and the second thermal conduction material (8) come in contact with the component (1, 2) in a deformed state (molded).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakaguro to incorporate a component covering the first split core and the second split core, a first thermal conduction sheet to conduct heat, and a second thermal conduction sheet to conduct heat, disposing the first split core and the second split core in the component so that the first thermal conduction sheet and the second thermal conduction sheet come in contact with the component in a deformed state, for the advantages of allowing the component and the 
Nakaguro in view of Kurahara fails to teach wherein a component is a metal component.
Kataoka teaches wherein a component is a metal component ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakaguro in view of Kurahara to incorporate Kataoka teaching wherein a component is a metal component, for the advantages of excellent heat radiation effect.




Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10/1, the specific limitation of “the metal component includes
a first inner surface (41a) formed on one end side in an axial direction (z), and
a second inner surface (41b) formed on the other end side in the axial direction (z), and
the first thermal conduction sheet (20) is alternately in contact with the first inner surface (41a) and the second inner surface (41b) in a circumferential direction (FIG 7)” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834